 

Exhibit 10.5

 

EXECUTION VERSION

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”), dated as of March 8, 2013, made by
OLEG FIRER, an individual having an address at 3363 NE 163rd Street, Suite 705,
North Miami Beach, Florida 33160 and Georgia Notes 18 LLC, a Florida limited
liability company, having an address at 4000 NE 168th Street, Unit 101, North
Miami Beach, FL 33160 (each, a “Pledgor” and collectively, the “Pledgors”), for
the benefit of NET ELEMENT INTERNATIONAL INC., a Florida corporation, having an
address at 1450 S. Miami Avenue, Miami, Florida 33130 (“Lender”).

 



WITNESSETH:

  

A.                  Pursuant to that certain Secured Revolving Note, dated of
even date herewith, executed by UNIFIED PAYMENTS, LLC, a Delaware limited
liability company (“Borrower”) and payable to the order of Lender in the
original principal amount of SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000)
(together with all renewals, modifications, increases and extensions thereof,
the “Note”), Borrower has become indebted, and may from time to time be further
indebted, to Lender with respect to a loan (the “Loan”) which is made pursuant
to that certain Loan Agreement, dated of even date herewith, between Borrower,
Guarantors and Lender (as the same may be amended, modified, supplemented,
restated, replaced or otherwise modified from time to time, the “Loan
Agreement”), which Loan is guaranteed pursuant to that certain Non-Recourse
Guaranty, dated of even date herewith, between the Pledgors and Lender (as the
same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Guaranty”), and further evidenced, secured or governed
by other instruments and documents executed in connection with the Loan
(together with the Note, the Loan Agreement and the Pledge Agreement,
collectively, the “Loan Documents”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 

B.                  Oleg Firer is the direct owner of 75.5% of the issued and
outstanding membership interests in Borrower and Mr. Firer will benefit from
Lender’s making of the Loan.

 

C.                  Georgia Notes 18 LLC is the direct owner of 24.5% of the
issued and outstanding membership interests in Borrower and Georgia Notes 18 LLC
will benefit from Lender's making of the Loan.

 

D.                  It is a condition precedent to the obligation of Lender to
make the Loan that Pledgors guaranty to Lender payment and performance of the
Guaranteed Obligations (as defined herein) pursuant to the Guaranty;

 

E.                  This Agreement is delivered as security for the Guaranty;

 

F.                  If either Pledgor shall fail to pay the Guaranteed
Obligations under the Guaranty as and when due thereunder, Lender shall have the
right to exercise its rights and remedies under this Agreement; and

 

 

 

 

G.                  Lender is not willing to make the Loan, or otherwise extend
credit, to Borrower unless Pledgor pledges to Lender, and grants a security
interest in, all of Pledgor’s right, title and interest in the Pledged Company
Interests (as defined herein) to secure Pledgor’s payment of the Guaranteed
Obligations as and when due.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which being hereby acknowledged, and to induce Lender to make the
Loan pursuant to the Loan Agreement, the Pledgors hereby agree with Lender as
follows:

 

1.                  Defined Terms. (a) Unless otherwise provided herein, all
capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed thereto in the Loan Agreement and, for the purposes
of this Agreement, the following terms shall have the following meanings:

 

“Borrower Operating Agreement” means that certain Amended and Restated Limited
Liability Company Agreement, dated as of December 21, 2012, as the same may be
amended, modified, supplemented, replaced or otherwise modified from time to
time.

 

“Code” means the Uniform Commercial Code from time to time in effect in the
State of Florida.

 

“Collateral” has the meaning ascribed to such term in Section 2 hereof.

 

“Event of Default” shall have the meaning ascribed to such term in the Loan
Agreement.

 

“Guaranteed Obligations” shall have the meaning ascribed to such term in the
Guaranty.

 

“Membership Certificate” has the meaning ascribed to it in Section 2(b) hereof.

 

“Pledged Company Interests” means all of the membership interests of Pledgors in
Borrower, together with all membership interest certificates, options or rights
of any nature whatsoever which may be issued or granted by Borrower to Pledgors
while this Agreement is in effect.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Company Interests,
collections thereon or distributions with respect thereto.

 

“Termination Date” means the earlier of (a) the payment and satisfaction in full
of the Guaranteed Obligations and (b) the date on which Lender forecloses on the
Collateral or accepts a voluntary surrender thereof in accordance with the Code.

 

(b)               The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section,
subsection, schedule and exhibit references are to this Agreement unless
otherwise specified. The word “including” when used in this Agreement shall be
deemed to be followed by the words “but not limited to.”

 

2

 

 

2.                  Pledge; Grant of Security Interest; Delivery of Collateral.
(a) Pledgors hereby pledge and grant to Lender, as collateral security for the
prompt performance, observance and indefeasible payment in full of all of the
Guaranteed Obligations when due (whether at the stated maturity, by acceleration
or otherwise), a first priority security interest in all of each Pledgors'
right, title and interest to the following, whether now owned by such Pledgor or
hereafter acquired and whether now existing or hereafter coming into existence
(collectively, the “Collateral”):

 

(i)                 all Pledged Company Interests and all other ownership
interests of Pledgors in Borrower;

 

(ii)               all securities, moneys or property representing dividends or
interest on any of the Pledged Company Interests, or representing a distribution
in respect of the Pledged Company Interests, or resulting from a split-up,
revision, reclassification or other like change of the Pledged Company Interests
or otherwise received in exchange therefor, and any subscription warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Company Interests;

 

(iii)             all right, title and interest of Pledgors in, to and under any
policy of insurance payable by reason of loss or damage to the Pledged Company
Interests and any other Collateral;

 

(iv)             all “securities,” “accounts,” “general intangibles,”
“instruments” and “investment property” (in each case, as defined in the Code)
constituting or relating to the foregoing;

 

(v)               all right, title and interest of Pledgors in, to and under the
Borrower Operating Agreement or any other agreement or instrument relating to
the Pledged Company Interests, including, without limitation, (A) all rights of
Pledgors to receive moneys or distributions with respect to the Pledged Company
Interests due and to become due under or pursuant to the Borrower Operating
Agreement, (B) all rights of Pledgors to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Pledged Company Interests,
(C) all claims of Pledgors for damages arising out of or for breach of or
default under the Borrower Operating Agreement, (D) any right of Pledgors to
perform under the Borrower Operating Agreement and to compel performance and
otherwise exercise all rights and remedies thereunder, and (E) all of the right,
title and interest of Pledgors as members to participate in the operation or
management of Borrower and all of Pledgors' ownership interests under the
Borrower Operating Agreement; and

 

(vi)             all Proceeds of any of the foregoing property of Pledgors.

 

(b)               Delivery of the Collateral. All certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of Lender pursuant hereto and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance reasonably satisfactory to
Lender. Concurrently with the execution and delivery of this Agreement, Pledgors
shall deliver to Lender a certificate evidencing the Pledged Company Interests
(which certificate shall constitute a “security certificate” (as defined in the
Code) (“the “Membership Certificate”), the form of which is attached hereto as
Exhibit A. The Pledged Company Interests are “securities” within the meaning of
Sections 8-l02(a)(15) and 8-103 of the Code. The Borrower’s Operating Agreement
and the Membership Certificate each state that the Pledged Company Interests are
“securities” as such term is defined in Article 8 of the UCC as in effect in the
State of Delaware.

 

3

 

 

(c)                If either Pledgor shall fail to pay the Guaranteed
Obligations under the Guaranty as and when due thereunder following the
occurrence of a Bad Faith Act (as such term is defined in the Guaranty), Lender
shall have the right, upon written notice to Pledgors, to transfer to or to
register in the name of Lender or its nominee any or all of the Collateral.
Concurrently with the execution and delivery of this Agreement, Pledgors shall
deliver to Lender an assignment of membership interest endorsed by each Pledgor
in blank (an “Assignment of Interest”), in the form set forth on Exhibit B
hereto, for the Pledged Company Interests, transferring all of the Pledged
Company Interests in blank, duly executed by Pledgor and undated. Lender shall
have the right, after a Pledgor fails to pay the Guaranteed Obligations under
the Guaranty as and when due thereunder, to transfer to, and to designate on a
Pledgor’s Assignment of Interest, any Person to whom the Pledged Company
Interests are sold in accordance with the provisions of this Agreement and the
Code. In addition, Lender shall have the right, at Lender’s sole cost and
expense, at any time to exchange any Assignment of Interest representing or
evidencing the Pledged Company Interests or any portion thereof for one or more
additional or substitute Assignments of Interest representing or evidencing
smaller or larger percentages of the Pledged Company Interests represented or
evidenced thereby, subject to the terms thereof.

 

(d)               Pledgors shall promptly deliver to Lender, or cause Borrower
or any other entity issuing the Collateral to deliver directly to Lender, share
certificates or other instruments representing any Collateral acquired or
received after the date of this Agreement with a stock or bond power duly
executed by Pledgors in the form attached as the reverse side to the Membership
Certificate attached as Exhibit A hereto. If at any time Lender notifies
Pledgors that it reasonably requires additional stock or bond powers endorsed in
blank, Pledgors shall promptly execute in blank and deliver the requested stock
power to the Lender.

 

(e)                This Agreement is executed only as security for the payment
of the Guaranteed Obligations and, therefore, the execution and delivery of this
Agreement shall not subject Lender to, or transfer or pass to Lender, or in any
way affect or modify, the liability of Pledgors under the Borrower Operating
Agreement. In no event shall the acceptance of this Agreement by Lender or the
exercise by Lender of any rights hereunder or assigned hereby constitute an
assumption of any liability or obligation of Pledgors to, under or in connection
with the Borrower Operating Agreement.

 

3.                  Representations and Warranties. Each Pledgor represents and
warrants as of the date hereof that:

 

4

 

 

(a)                Benefit. The Pledgors, taken together, are the owners of 100%
of the issued and outstanding membership interests of Borrower and have
received, or will receive, direct or indirect benefit from the making of the
Loan.

 

(b)               Familiarity and Reliance. Each Pledgor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of Borrower and is familiar with the value of any and all Collateral intended to
be created as security for the Guaranty or Guaranteed Obligations; provided,
however, neither Pledgor is relying on such financial condition or the
Collateral as an inducement to enter into this Agreement.

 

(c)                No Representation By Lender. Neither Lender nor any other
party has made any representation, warranty or statement to Pledgor in order to
induce Pledgor to execute this Agreement, except to extend the Loan in
accordance with the terms of the Loan Agreement.

 

(d)               [Reserved]

 

(e)                Legality. The execution, delivery and performance by Pledgor
of this Agreement and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which Pledgor is subject, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the breach of, any indenture, mortgage, charge,
lien, contract, agreement or other instrument to which Pledgor is a party or
which may be applicable to Pledgor. This Agreement is a legal and binding
obligation of Pledgor and is enforceable against Pledgor in accordance with its
terms, except as limited by principles of equity bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

 

(f)                Survival. All representations and warranties made by Pledgor
herein shall survive the execution hereof.

 

(g)               Approvals. No authorizations, approvals and consents of, and
no filings and registrations with, any governmental or regulatory authority or
agency that have not been obtained are necessary for (i) the execution, delivery
or performance by Pledgor of this Agreement or for the validity or
enforceability thereof, (ii) the grant by Pledgor of the assignments and
security interests granted hereby, or the pledge by Pledgor of the Collateral
pursuant hereto, (iii) the perfection or maintenance of the pledge, assignment
and security interest created hereby (including the first priority nature of
such pledge, assignment and security interest) except for the filing of
financing statements under the Uniform Commercial Code, or (iv) the exercise by
Lender of all rights and remedies in respect of the Collateral pursuant to this
Agreement.

 

(h)               Ownership. Pledgor owns all of the membership interests in
Borrower. Pledgor has good and indefeasible title to the Collateral, free and
clear of all pledges, liens, mortgages, hypothecations, security interests,
charges, options or other encumbrances whatsoever, except the lien and security
interest created by this Agreement. Except as permitted in this Agreement,
Pledgor shall not, directly or indirectly, sell, assign, transfer or otherwise
dispose of, or grant any option with respect to the Collateral. The Pledged
Company Interests are not and will not be subject to any contractual restriction
upon the transfer thereof (except for any such restrictions contained herein or
in the other Loan Documents and as may be set forth in the Borrower Operating
Agreement) and under applicable federal securities laws.

 

5

 

 

(i)                 Principal Place of Business and State of Organization.
Pledgors' principal place of business is c/o Unified Payments, 3363 NE 163rd
Street, Suite 750, North Miami Beach, Florida 33160. Pledgors will not change
Pledgors' principal place of business unless Pledgors have previously notified
Lender thereof and taken such action as is necessary or reasonably requested by
Lender to cause the security interest of Lender in the Collateral to continue to
be perfected.

 

(j)                 [Reserved]

 

(k)               Authorization. Each Pledgor authorizes Lender to: (i) subject
to the terms and provisions of Section 6 hereof, perform any and all other acts
which Lender in good faith deems reasonably necessary for the protection and
preservation of the Collateral or its value or Lender’s security interest
therein, including, without limitation, if a Pledgor fails to pay the Guaranteed
Obligations under the Guaranty as and when due thereunder, transferring,
registering or arranging for the transfer or registration of the Collateral to
or in Lender’s own name and receiving the income therefrom as additional
security for the Guaranteed Obligations, as set forth more fully in Section 5(b)
hereof, and (ii) pay any third party charges or expenses which Lender deems
reasonably necessary for the foregoing purpose, but without any obligation on
the part of Lender to do so (and any amounts so paid shall constitute Guaranteed
Obligations hereunder and under the Guaranty). If any of the Pledged Company
Interests ever becomes certificated, then upon delivery of the certified Pledged
Company Interests to Lender, Pledgor authorizes Lender to store, deposit and
safeguard the Collateral. Any obligation of Lender for the reasonable care of
the Collateral in Lender’s possession shall be limited to the same degree of
care which Lender uses for similar property of its own account.

 

(l)                 Delivery. Pledgors have delivered to Lender true, correct
and complete copies of the Borrower Operating Agreement and its certificate of
formation. There are and shall be no other agreements governing the formation or
organization of Borrower and, with respect to Pledgors, there are and shall be
no other terms of the membership interests owned by Pledgor in Borrower.

 

(m)             Acknowledgment and Consent of Borrower. Pledgor has delivered to
Lender an acknowledgement and consent executed by Borrower in the form of
Exhibit C attached hereto and made a part hereof.

 

4.                  Covenants. Pledgor covenants and agrees with Lender that,
from and after the date of this Agreement until the Termination Date:

 

(a)                Acknowledgements of Parties. If Pledgor shall, as a result of
its ownership of the Pledged Company Interests, become entitled to receive or
shall receive any regular membership certificate (including, without limitation,
any certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any shares of the
Pledged Company Interests, or otherwise in respect thereof, Pledgor shall accept
the same as Lender’s agent, hold the same in trust for Lender and deliver the
same forthwith to Lender in the exact form received, duly endorsed by Pledgor to
Lender, if required, together with an undated regular membership interest power
covering such certificate duly executed in blank and with, if Lender so
requests, signature guaranteed, to be held by Lender hereunder as additional
security for the Guaranteed Obligations. Any sums paid to Pledgor upon or in
respect of the Pledged Company Interests upon the liquidation or dissolution of
Borrower shall be paid over to Lender to be held by it hereunder as additional
security for the Guaranteed Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Company Interests or any property
shall be distributed upon or with respect to the Pledged Company Interests
pursuant to the recapitalization or reclassification of the capital of Borrower
or pursuant to the reorganization thereof, the property so distributed shall be
delivered to Lender to be held by it, subject to the terms hereof, as additional
security for the Guaranteed Obligations. If any sums of money or property so
paid or distributed in respect of the Pledged Company Interests shall be
received by Pledgor, Pledgor shall, until such money or property is paid or
delivered to Lender, hold such money or property in trust for Lender, segregated
from other funds of Pledgor, as additional security for the Guaranteed
Obligations.

 

6

 

 

(b)               Without the prior written consent of Lender, Pledgor shall
not, directly or indirectly (i) vote to enable, or take any other action to
permit, Borrower to issue any membership interests, or to issue any other
securities convertible into or granting the right to purchase or exchange for
any membership interests in Borrower, or (ii) except as permitted by the Loan
Agreement, sell, assign, transfer, exchange or otherwise dispose of, or grant
any option with respect to, the Collateral, or (iii) create, incur, authorize or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Collateral, or any interest therein, except for the Lien
provided for by this Agreement. Pledgor shall defend the right, title and
interest of Lender in and to the Collateral against the claims and demands of
all Persons whomsoever.

 

(c)                At any time and from time to time, upon the written request
of Lender, and at the sole expense of Pledgor, Pledgor shall promptly and duly
give, execute, deliver file and/or record such further instruments and documents
and take such further actions as Lender may reasonably request for the purposes
of obtaining, creating, perfecting, validating or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, filing UCC financing or continuation statements. Pledgor
hereby authorizes Lender to file any such financing statement or continuation
statement without the signature of Pledgor to the extent permitted by law. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be promptly delivered to Lender and duly
endorsed in a manner reasonably satisfactory to Lender, to be held as Collateral
pursuant to this Agreement.

 

(d)               [Reserved]

 

(e)                Pledgor shall pay, and save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

 

7

 

 

(f)                Pledgor shall not, directly or indirectly, without the prior
written consent of Lender, attempt to waive, alter, amend, modify, supplement or
change in any way, or release, subordinate, terminate or cancel in whole or in
part, or give any consent under, any of the instruments, documents, policies or
agreements constituting the Collateral or any of the rights or interests of
Pledgor as party, holder, mortgagee or beneficiary thereunder. Pledgor agrees
that all rights to do any and all of the foregoing have been collaterally
assigned to Lender, but Pledgor agrees that, upon request from Lender from time
to time, Pledgor shall do any of the foregoing or shall join Lender in doing so
or shall confirm the right of Lender to do so and shall execute such instruments
and undertake such actions as Lender may reasonably request in connection
therewith.

 

(g)               Without the prior written consent of Lender, Pledgor shall not
make any election, compromise, adjustment or settlement in respect of any of the
Collateral.

 

(h)               Lender may, in its discretion, for the account and expense of
Pledgor, pay any amount or do any act required of Pledgor hereunder or requested
by Lender to preserve, protect, maintain or enforce the obligations of Pledgor
under this Agreement, the Guaranty, the Collateral or the security interests
granted herein, provided Pledgor has failed to pay such amount or take such
action within ten (10) business days after written demand by Lender. Any such
payment shall be deemed an advance by Lender to Pledgor and shall be payable by
Pledgor within ten (10) business days after written demand.

 

(i)                 Each Pledgor shall promptly give to Lender notice of all
pending material legal or arbitration proceedings in respect of the Collateral,
and of all proceedings pending by or before any governmental or regulatory
authority or agency, affecting the Collateral upon Pledgor’s knowledge thereof.

 

(j)                 Pledgor waives (i) all rights to require Lender to proceed
against any other Person, entity or collateral or to exercise any remedy set
forth herein or in any other agreement, (ii) any right of subrogation or
interest in the Guaranteed Obligations or Collateral until the Guaranteed
Obligations have been paid in full, (iii) any rights to notice of any kind or
nature whatsoever, unless specifically required in this Agreement or the
Guaranty or is non-waivable under any applicable law, and (iv) to the extent
permissible, its rights under Section 9-207 of the Code. Pledgor agrees that the
Collateral, other collateral or any other guarantor or endorser may be released,
substituted or added with respect to the Guaranteed Obligations, in whole or in
part, without releasing or otherwise affecting the liability of Pledgor, the
pledge and security interests granted hereunder, or this Agreement. Lender is
entitled to all of the benefits of a secured party set forth in Section 9-207 of
the Code.

 

5.                  Certain Understandings of Parties; Registration of Pledge;
Control of Collateral, Etc.

 

(a)                The parties acknowledge and agree that the terms of the
Pledged Company Interests do and will provide that they shall constitute a
“security” within the meaning of Article 8 of the Uniform Commercial Code
(including §8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, Article 8 of the Code and Article 8 of the Uniform Commercial Code of
any other applicable jurisdiction that now or hereafter substantially includes
the 1994 revisions to Article 8 thereof as adopted by the American Law Institute
and the National Conference of Commissioners on Uniform State Laws and approved
by the American Bar Association on February 14, 1995.

 

8

 

 

(b)               [Reserved]

 

6.                  Cash Dividends; Voting Rights. If there are any regular
membership interest cash distributions or cash dividends including, without
limitation, profits, losses, income, surplus, return on capital and equity
interest distributions, paid in the normal course of business of Borrower, such
distributions and dividends shall be paid to Lender in accordance with the Loan
Agreement. Unless an Event of Default shall have occurred under the Guaranty and
Pledgor shall have failed to pay the Guaranteed Obligations as and when due
under the Guaranty, Pledgor shall be permitted to exercise all voting and
regular membership interests or rights with respect to the Pledged Company
Interests, provided that no vote shall be cast or right exercised or other
action taken which, in Lender’s reasonable judgment, would impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Loan Agreement, the Note, this Agreement or any other Loan Documents.

 

7.                  Rights of Lender.

 

(a)                If Pledgor shall fail to pay the Guaranteed Obligations under
the Guaranty as and when due thereunder, Lender shall have the right to receive
any and all income, cash dividends, distributions, proceeds or other property
received or paid in respect of the Collateral and make application thereof to
the Guaranteed Obligations, in such order as Lender, in its sole discretion, may
elect, in accordance with the Loan Documents. If Pledgor shall fail to pay the
Guaranteed Obligations under the Guaranty as and when due thereunder, then all
Pledged Company Interests, at Lender’s option, shall be registered in the name
of Lender or its nominee (if not already so registered), and Lender or its
nominee may thereafter exercise (i) all voting, and all regular membership and
other rights pertaining to the Pledged Company Interests, and (ii) any and all
rights of conversion, exchange, and subscription and any other rights,
privileges or options pertaining to such Pledged Company Interests as if it were
the absolute owner thereof (including, without limitation, the right to exchange
at its discretion any and all of the Pledged Company Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of Borrower, or upon the exercise by Pledgor or
Lender of any right, privilege or option pertaining to such Pledged Company
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Company Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as it
may determine), all without liability, subject to Section 10 below, except to
account for property actually received by it, but Lender shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing. To further effect the provisions
hereof, Pledgor hereby grants to Lender or its nominee, on behalf of Lender, an
irrevocable proxy to exercise upon the occurrence of an Event of Default all
voting and membership rights relating to the Pledged Interests in any instance.
Pledgor has evidenced such proxy by execution and delivery of an Irrevocable
Proxy Agreement in the form attached hereto as Exhibit D. Upon the request of
Lender, Pledgor agrees to deliver to Lender such further reasonable evidence of
such irrevocable proxy to vote the Pledged Interests as Lender may reasonably
request.

 

9

 

 

(b)               The rights of Lender under this Agreement shall not be
conditioned or contingent upon the pursuit by Lender of any right or remedy
against Pledgor or Borrower or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any other security therefor, guarantee thereof or right of offset with respect
thereto. Lender shall not be liable for any failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so, nor
shall it be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.

 

(c)                Upon the Termination Date, Lender’s rights under this
Agreement shall terminate and Lender shall execute and deliver to Pledgors UCC-3
termination statements or those documents and agreements reasonably requested by
Pledgors to terminate all of Lender’s rights under this Agreement and all other
Loan Documents.

 

(d)               Pledgor also authorizes Lender, at any time and from time to
time, to execute, in connection with the sale provided for in Sections 8 or 9
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

 

(e)                The powers conferred on Lender hereunder are solely to
protect Lender’s interest in the Collateral and shall not impose any duty upon
Lender to exercise any such powers. Lender shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, employees or agents shall be
responsible to Pledgor for any act or failure to act hereunder, except for its
or their gross negligence or willful misconduct.

 

(f)                If Pledgor fails to perform or comply with any of its
agreements contained herein which failure continues beyond any applicable grace
or cure period, if any, and Lender, as provided for by the terms of this
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses of Lender incurred in
connection with such performance or compliance shall be payable by Pledgor to
Lender within ten (10) days after written demand therefor and shall constitute
obligations secured hereby.

 

8.                  Remedies. After the continuance beyond any applicable cure
period of an Event of Default, Lender may exercise, in addition to all other
rights and remedies granted in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Guaranteed Obligations:

 

(a)                all rights and remedies of a secured party under the Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Lender were the sole and absolute owner thereof (and Pledgor agrees to take all
such action as may be appropriate to give effect to such right);

 

10

 

 

(b)               Lender may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

 

(c)                Lender in its discretion may, in its name or in the name of
Pledgor or otherwise, demand, sue for, collect, direct payment of or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so.

 

After the occurrence of an Event of Default, without limiting the generality of
the foregoing, Lender may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, assign, give option or options to purchase or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, in the
over-the-counter market, at any exchange, broker’s board or office of Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best in its sole discretion, for cash or on credit or for
future delivery without assumption of any credit risk. Lender shall have the
right, without notice or publication, to adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for such sale, and any such sale may be made at any time or place to
which the same may be adjourned without further notice, except to Pledgor.
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of Pledgor, which right or equity of redemption is hereby waived and
released to the extent permitted by law. Lender shall apply any Proceeds from
time to time held by it and the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Lender hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Guaranteed Obligations, in such order as Lender may elect, and only after such
application and after the payment by Lender of any other amount required by any
provision of law, including, without limitation, Sections 9-610 and 9-615 of the
Code, need Lender account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands it
may acquire against Lender arising out of the exercise by Lender of any of its
rights hereunder, except to the extent arising from gross negligence, willful
misconduct or bad faith of Lender. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given in writing at least ten (10) business days before
such sale or other disposition.

 

(d)               The rights, powers, privileges and remedies of Lender under
this Agreement are cumulative and shall be in addition to all rights, powers,
privileges and remedies available to Lender at law or in equity. All such
rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of Lender hereunder.

 

11

 

 

9.                  Private Sales. (a) Pledgor recognizes that Lender may be
unable to effect a public sale of any or all of the Pledged Company Interests,
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws or otherwise, and may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to Lender than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of being a private sale.
Lender shall be under no obligation to delay a sale of any of the Pledged
Company Interests for the period of time necessary to permit Borrower or Pledgor
to register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if Borrower or Pledgor
would agree to do so.

 

(b)               Pledgor further shall use its commercially reasonable good
faith efforts to do or cause to be done all such other acts as may be reasonably
necessary to make any sale or sales of all or any portion of the Pledged Company
Interests pursuant to this Section 9 valid and binding and in compliance with
any and all other requirements of applicable law. Pledgor further agrees that a
breach of any of the covenants contained in this Section 9 will cause
irreparable injury to Lender, that Lender has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 9 shall be specifically enforceable against Pledgor,
and Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants.

 

(c)                Lender shall not incur any liability as a result of the sale
of any Collateral, or any part thereof, at any private sale conducted in a
commercially reasonable manner, it being agreed that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value and that are not customarily sold in a recognized market.

 

(d)               [Reserved]

 

(e)                Pledgor agrees that Lender shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Pledged Company Interests sold by Lender pursuant to this Agreement. Lender,
may, in its sole discretion, among other things, accept the first offer
received, or decide to approach or not to approach any potential purchasers.
Without in any way limiting Lender’s right to conduct a foreclosure sale in any
manner which is considered commercially reasonable, Pledgor hereby agrees that
any foreclosure sale conducted in accordance with the following provisions shall
be considered a commercially reasonable sale and hereby irrevocably waives any
right to contest any such sale:

 

(i)                 Lender conducts the foreclosure sale in the State of
Florida,

 

12

 

 

(ii)               The foreclosure sale is conducted in accordance with the laws
of the State of Florida,

 

(iii)             Not less than ten (10) days in advance of the foreclosure
sale, Lender notifies Pledgor in writing at the address set forth herein of the
time and place of such foreclosure sale,

 

(iv)             The foreclosure sale is conducted by an auctioneer licensed in
the State of Florida and is conducted in front of a Florida State Court in the
City of Miami, County of Miami-Dade, having jurisdiction over the Collateral on
any business day between the hours of 9:00 a.m. and 5:00 p.m.,

 

(v)               The notice of the date, time and location of the foreclosure
sale is published in the Miami Herald and the Wall Street Journal (or such other
daily newspaper widely circulated in Miami, Florida) for seven (7) consecutive
days prior to the date of the foreclosure sale, and

 

(vi)             Lender sends notification of the foreclosure sale to all
secured parties identified as a result of a search of the UCC financings
statements in the filing offices located in the State of Delaware conducted not
later than twenty (20) days and not earlier than thirty (30) days before such
notification date.

 

10.              Limitation on Duties Regarding Collateral. Lender’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as Lender deals with similar
securities and property for its own account. Neither Lender nor any of its
members, directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Pledgor or otherwise.

 

11.              [Reserved]

 

12.              Attorney-in-Fact. Without limiting any rights or powers granted
by this Agreement to Lender, following the occurrence and continuation of an
Event of Default after the expiration of any applicable cure period, Lender is
hereby appointed, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, the attorney-in-fact of Pledgor for the purpose during
the occurrence and continuation of an Event of Default of carrying out the
provisions of this Agreement and taking any action and executing any instruments
which Pledgor fails to do following not less than ten (10) business days written
notice by Lender, and which Lender may deem reasonably necessary or advisable to
accomplish the purposes hereof including, without limitation:

 

(a)                to file any claims or take any action or institute any
proceedings that Lender may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of Lender, with respect
to any of the Collateral; and

 

13

 

 

(b)               to execute, in connection with the sale provided for in
Sections 8 or 9, any endorsement, assignments, or other instruments of
conveyance or transfer with respect to the Collateral.

 

If so reasonably requested by Lender, Pledgor shall ratify and confirm any such
sale or transfer by executing and delivering to Lender at Pledgor’s expense all
proper deeds, bills of sale, instruments of assignment, conveyance of transfer
and releases as may be designated in any such request. The power-of-attorney
granted pursuant to this Section 12 shall terminate upon the Termination Date.

 

13.              [Reserved]

 

14.              [Reserved]

 

15.              Miscellaneous.

 

(a)                Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(b)               Headings. The headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(c)                No Waiver; Cumulative Remedies. Lender shall not by any act
(except by written instrument pursuant to Section 15(d) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Lender, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have on any future occasion.
The rights, remedies, powers and privileges herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any rights,
remedies, powers or privileges provided by law.

 

(d)               Waivers and Amendments; Successors and Assigns. None of the
terms or provisions of this Agreement may be waived, amended, or otherwise
modified except by a written instrument executed by all parties to this
Agreement. This Agreement shall be binding upon Pledgor and its legal
representatives, successors and permitted assigns and shall inure to the benefit
of Lender and its successors and assigns; provided no Pledgor shall have any
right to assign its rights hereunder except to the extent provided in the Loan
Agreement. The rights of Lender under this Agreement shall automatically be
transferred to any permitted transferee to which Lender transfers the Note and
Loan Agreement.

 

14

 

 

(e)                Notices. Notices by Lender to Pledgor or Borrower to be
effective shall be in writing, , and shall be deemed to have been duly given if
made in accordance with the terms and provisions of Section 11.6 of the Loan
Agreement, and shall be addressed to the parties as follows:

 



If to Lender: Net Element International Inc.   1450 S. Miami Avenue   Miami,
Florida 33130   Attn: Jonathan New   Fax: 305-507-8808   Email: 
jn@netelement.com       with a copy to: Bilzin Sumberg Baena Price & Axelrod LLP
  1450 Brickell Avenue   Suite 2300   Miami, FL 33131   Attn: Serge Pavluk, Esq.
  Fax: (305) 351-2253   Email: spavluk@bilzin.com       If to Pledgors: Oleg
Firer   c/o Unified Payments, LLC   3363 NE 163rd Street   Suite 705   North
Miami Beach, Florida 33160   Fax: 786-272-0696   Email:
ofirer@unifiedpayments.com         Georgia Notes 18 LLC   c/o Unified Payments,
LLC   3363 NE 163rd Street   Suite 705   North Miami Beach, Florida 33160   Fax:
786-272-0696   Email: ofirer@unifiedpayments.com       with a copy to: Unified
Payments, LLC   3363 NE 163rd Street   Suite 705   North Miami Beach, Florida
33160   Attn: Steven Wolberg, Esq.   Fax: 617-663-6269   Email:
swolberg@unifiedpayments.com



  

15

 



 

(f)                Governing Law.

 

(i) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF FLORIDA, AND MADE BY PLEDGOR
AND ACCEPTED BY LENDER IN THE STATE OF FLORIDA, AND THE PROCEEDS OF THE NOTE
SECURED HEREBY WERE DISBURSED FROM THE STATE OF FLORIDA, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE GUARANTEED OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
FLORIDA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF LENDER AND PLEDGOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA.

 

(ii) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR PLEDGOR ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OR PLEDGOR’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF MIAMI, COUNTY OF
MIAMI-DADE, AND EACH OF LENDER AND PLEDGOR WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH OF LENDER AND PLEDGORS HEREBY IRREVOCABLY
SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
PLEDGOR DOES HEREBY DESIGNATE AND APPOINT:

 

STEVEN WOLBERG, ESQ.

C/O UNIFIED PAYMENTS

3363 NE 163RD STREET, SUITE 705

NORTH MIAMI BEACH, FLORIDA 33160

 

AS THEIR AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY FEDERAL OR STATE COURT IN MIAMI, FLORIDA, AND AGREE THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED IN SECTION 11.6 OF THE
LOAN AGREEMENT SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF FLORIDA.
PLEDGOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN MIAMI, FLORIDA (WHICH SUBSTITUTE
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

16

 

 

(g)               Agents. Lender may employ agents and attorneys-in-fact in
connection herewith and shall not be responsible for their actions except for
the gross negligence or willful misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

 

(h)               [Reserved]

 

(i)                 Counterparts. This Agreement may be executed in any number
of counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(j)                 WAIVER OF JURY TRIAL, DAMAGES, JURISDICTION. PLEDGOR AND
LENDER EACH HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OR ANY DEALINGS BETWEEN PLEDGOR AND LENDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. PLEDGOR AND
LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO LENDER TO
ENTER INTO A BUSINESS RELATIONSHIP WITH PLEDGOR. EACH OF LENDER AND PLEDGOR
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT SUCH WAIVER IS KNOWINGLY AND VOLUNTARILY GIVEN FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED, EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, REAFFIRMATIONS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

WITH RESPECT TO ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, EACH OF
LENDER AND PLEDGOR SHALL AND HEREBY DOES SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA AND THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE STATE OF FLORIDA (AND ANY APPELLATE
COURTS TAKING APPEALS THEREFROM). PLEDGOR AND LENDER EACH HEREBY WAIVES AND
AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, (A) THAT IT IS NOT SUBJECT TO SUCH
JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN THOSE COURTS OR THAT THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY NOT BE ENFORCED IN OR BY THOSE COURTS OR THAT IT IS EXEMPT OR
IMMUNE FROM EXECUTION, (B) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR (C) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER. IN THE EVENT ANY SUCH ACTION, SUIT, PROCEEDING OR LITIGATION IS
COMMENCED, EACH OF LENDER AND PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE
MADE, AND PERSONAL JURISDICTION OVER EACH OF LENDER AND PLEDGOR OBTAINED, BY
SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS REQUIRED TO
COMMENCE SUCH LITIGATION UPON THE OTHER PARTY AT THE ADDRESS OF THE OTHER PARTY
SET FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT OR AT SUCH ADDRESS AS
EACH PARTY SHALL DESIGNATE WITH RESPECT TO ITSELF BY NOTICE GIVEN IN ACCORDANCE
WITH SECTION 15(E).

 

[NO FURTHER TEXT ON THIS PAGE]

 

17

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth above.

 



  PLEDGORS:       OLEG FIRER, an individual           By: /s/ Oleg Firer

 

 

  Georgia Notes 18 LLC, a Florida limited liability company           By: /s/
Anzheliqua Zalkin   Name:  Anzheliqua Zalkin   Title: Managing Member



  

 



  LENDER:       NET ELEMENT INTERNATIONAL INC.,   a Florida corporation        
  By: /s/ Dmitry Kozko   Name: Dmitry Kozko   Title: President

 

[Signature Page - Pledge Agreement]

 

18

 

 

EXHIBIT A

 

CERTIFICATE for LIMITED LIABILITY COMPANY INTERESTS IN

unified payments, llc

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES laws OR BLUE SKY LAWS OF ANY STATE. THE
HOLDER OF THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS
ACQUIRING THIS SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR
DISTRIBUTION HEREOF. ANY TRANSFER OF THIS CERTIFICATE OR ANY LIMITED LIABILITY
COMPANY INTEREST REPRESENTED HEREBY IS SUBJECT TO THE TERMS, CONDITIONS AND
RESTRICTIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT (AS DEFINED BELOW).

 

CertificateNumber % Percentage Interest

 

UNIFIED PAYMENTS, LLC, a Delaware limited liability company (the “Company”),
hereby certifies that [______________________________________] (the “Holder”) is
the registered owner of ____% percent of the limited liability company interests
in the Company. The rights, powers, preferences, restrictions and limitations of
such limited liability company interests in the Company are set forth in, and
this Certificate and the limited liability company interests in the Company
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Amended and Restated Operating Agreement of the Company
dated December 21, 2012, as the same may be further amended or restated from
time to time (the “Limited Liability Company Agreement”). By acceptance of this
Certificate, and as a condition to being entitled to any rights and/or benefits
with respect to the limited liability company interests evidenced hereby, the
Holder is deemed to have agreed to comply with and be bound by all the terms and
conditions of the Limited Liability Company Agreement. The Company will furnish
a copy of the Limited Liability Company Agreement to the Holder without charge
upon written request to the Company at its principal place of business. Transfer
of any or all of the limited liability company interests in the Company
evidenced by this Certificate is subject to certain restrictions in the Limited
Liability Company Agreement and can be effected only after compliance with all
of those restrictions and the presentation to the Company of this Certificate,
accompanied by an assignment in the form appearing on the reverse side of this
Certificate, duly completed and executed by and on behalf of the transferor in
such Transfer, and an application for transfer in the form appearing on the
reverse side of this Certificate, duly completed and executed by and on behalf
of the transferee in such Transfer.

 

Each limited liability company interest in the Company shall constitute a
“security” within the meaning of, and governed by Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the States of Delaware and Florida.

 

Exhibit A-1

 

 

This Certificate and the limited liability company interests evidenced hereby
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as of
the date set forth below.

 



Dated: ___________, ____   By:       Name:        Title:   



 

Exhibit A-2

 

 

(REVERSE SIDE OF CERTIFICATE)

 

ASSIGNMENT OF INTEREST

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________________________ (print or typewrite name of
transferee), __________________ (insert Social Security or other taxpayer
identification number of transferee), the following specified percentage of
limited liability company interests in the Company: ______________ (identify the
percentage interest being transferred) effective as of the date specified in the
Application for Transfer of Interests below, and irrevocably constitutes and
appoints __________________________ and its authorized officers, as
attorney-in-fact, to transfer the same on the books and records of the Company,
with full power of substitution in the premises.

 



Dated:     Signature:       (Transferor)     Address:  



  

APPLICATION FOR TRANSFER OF INTERESTS

 

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of limited liability company interests in the Company described
above (the “Transfer”) and applies to be admitted to the Company as a substitute
member of the Company, (b) agrees to comply with and be bound by all of the
terms and provisions of the Limited Liability Company Agreement, (c) represents
that the Transfer complies with the terms and conditions of the Limited
Liability Company Agreement, (d) represents that the Transfer does not violate
any applicable laws and regulations, and (e) agrees to execute and acknowledge
such instruments (including, without limitation, a counterpart of the Limited
Liability Company Agreement), in form and substance satisfactory to the Company,
as the Company reasonably deems necessary or desirable to effect the Applicant’s
admission to the Company as a substitute member of the Company and to confirm
the agreement of the Applicant to be bound by all the terms and provisions of
the Limited Liability Company Agreement with respect to the limited liability
company interests in the Company described above. Initially capitalized terms
used herein and not otherwise defined herein are used as defined in the Limited
Liability Company Agreement.

 

The Applicant directs that the foregoing Transfer and the Applicant’s admission
to the Company as a Substitute Member shall be effective as of
______________________________.

 

Name of Transferee (Print)

________________________________________

 



Dated:     Signature:       (Transferee)     Address:  

 

Exhibit A-3

 



 

The Company has determined (a) that the Transfer described above is permitted by
the Limited Liability Company Agreement, (b) hereby agrees to effect such
Transfer and the admission of the Applicant as a substitute member of the
Company effective as of the date and time directed above, and (c) agrees to
record, as promptly as possible, in the books and records of the Company the
admission of the Applicant as a substitute member.

 

            By:      Name:
Title:

 

Exhibit A-4

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST

 



THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”) dated as of
___________________, ____, made by OLEG FIRER, an individual having an address
at ______________ and Georgia Notes 18 LLC, a Florida limited liability company,
having an address at _______________ (together with their successors and
assigns, the “Assignors”) to ______________________ (the “Assignee”).

 

RECITALS

 

The Assignors have entered into that certain Pledge Agreement, dated as of March
8, 2013, in favor of Net Element International Inc., a Florida corporation (such
Agreement, as it may be amended or otherwise modified from time to time, the
“Pledge Agreement”). Unless otherwise noted, terms defined in the Pledge
Agreement are used herein as defined therein.

 

The Assignors are the sole shareholders of Unified Payments LLC, a Delaware
limited liability company (the “Company”) existing under and evidenced by that
certain Amended and Restated Limited Liability Company Agreement, dated as of
December 21, 2012, as the same may be amended, modified, supplemented, replaced
or otherwise modified from time to time in accordance with the terms of the Loan
Agreement (such agreement, as it may be amended, supplemented or otherwise
modified from time to time, the "Operating Agreement”). Under the Operating
Agreement, the Assignors have certain rights, title and interest in and to the
Company and the property and assets of the Company (collectively, the
“Interest”). The Interest represents one hundred percent (100%) of the ownership
interests in the Company.

 

Lender has required that the Assignors shall have executed and delivered this
Assignment.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

Section 1.                Assignment and Acceptance of Assigned Interest. As of
the Effective Date (as defined in Section 8 herein), the Assignors hereby sell,
transfer, convey and assign (without recourse and, except as set forth herein,
representation or warranty) (collectively, the “Assignment”) to the Assignee all
of the Assignors' right, title and interest in and to the Interest and of their
rights under the Operating Agreement, including, without limitation, all of
their (a) rights to receive moneys due and to become due under or pursuant to
the Operating Agreement, (b) rights to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Operating Agreement,
(c) claims for damages arising out of or for breach of or default under the
Operating Agreement, and (d) rights to perform thereunder and to compel
performance, and otherwise exercise all rights and remedies thereunder. The
percentage interest of the Assignors' right, title and interest in the Interest
and of the Assignors' rights under the Operating Agreement that are being
assigned to the Assignee pursuant to this Agreement are hereinafter referred to
as the “Assigned Interest”.

 

Exhibit B-1

 

 

Section 2.                Capital Account. On the Effective Date, the portion of
all profits and losses, and all other items of income, gain, loss, deduction or
credit, allocable to the Assigned Interest shall be credited or charged, as the
case may be, to the Assignee and the Assignee shall be entitled to the portion
of all distributions, payments or other allocations payable in respect of the
Assigned Interest, regardless of the source of such distributions, payments or
other allocations or the date on which they were earned.

 

Section 3.                Representations and Warranties of the Assignor. The
Assignors represent to Lender, as of the date of this Assignment, and to Lender
and the Assignee as of the Effective Date, that:

 

(a)                This Assignment has been duly executed and delivered by the
Assignors and is a valid and binding obligation of the Assignors, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and general principles of
equity; and

 

(b)               The Assignors are the sole owners of the Assigned Interest
free and clear of any liens, except for the liens created by the Pledge
Agreement.

 

Section 4.                Future Assurances. Each of the Assignors and the
Assignee mutually agrees to cooperate at all times from and after the date
hereof with respect to any of the matters described herein, and to execute such
further deeds, bills of sale, assignments, releases, assumptions, notifications
or other documents as may be reasonably requested for the purpose of giving
effect to, evidencing or giving notice of the assignment evidenced hereby.

 

Section 5.                Successors and Assigns. This Assignment shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

Section 6.                Modification and Waiver. No supplement, modification,
waiver or termination of this Assignment or any provisions hereof shall be
binding unless executed in writing by all parties hereto and the original of
such writing has been delivered to Assignee.

 

Section 7.                Counterparts. Any number of counterparts of this
Assignment may be executed. Each counterpart will be deemed to be an original
instrument and all counterparts taken together will constitute one agreement.
Delivery of an executed counterpart of a signature page to this Assignment by
telecopier shall be as effective as delivery of a manually executed counterpart
of this Assignment.

 

Section 8.                Execution; Effective Date. This Assignment will be
binding and effective and will result in the assignment of the Assigned Interest
on the date first written above (the “Effective Date”); provided, however, that
the Effective Date shall not occur prior to the occurrence of an Event of
Default (as such term is defined in Section 2(c) of the Pledge Agreement).

 

Section 9.                Governing Law. This Assignment will be governed by the
laws of the State of Florida.

 

Exhibit B-2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered.

 



  ASSIGNORS:       OLEG FIRER, an individual           By:             Georgia
Notes 18 LLC, a Florida limited liability company           By:     Name:    
Title:         ASSIGNEE:               By:       Name:       Title:    



 

Exhibit B-3

 

 

EXHIBIT C

 

[FORM OF BORROWER CONSENT AND ACKNOWLEDGMENT]

 

Unified Payments, LLC, a Delaware limited liability company hereby acknowledges
receipt of a copy of the Pledge Agreement and agrees that it is bound thereby.

 

Dated as of March 8, 2013

 



  UNIFIED PAYMENTS, LLC,   a Delaware limited liability company       By:       
Name:     Title:



  

Exhibit C-1

 

  

EXHIBIT D

 

[FORM OF IRREVOCABLE PROXY AGREEMENT]

 

This IRREVOCABLE PROXY AGREEMENT (this “Agreement”) is made as of March 8, 2013,
by and among OLEG FIRER and Georgia Notes 18 LLC, a Florida limited liability
company (“Pledgors"), UNIFIED PAYMENTS, LLC, a Delaware limited liability
company (the “Company”), and NET ELEMENT INTERNATIONAL INC. (“Pledgee”).

 

Pledgors are the beneficial and record holder of 100% of the membership
interests in Company (the “Pledged Interests”); and

 

Pledgors desire to grant to Pledgee the proxy granted pursuant hereto; and

 

Pledgors and Pledgee intend that the proxy granted pursuant hereto to be
irrevocable until that certain __________________________________________
($_______________) loan made by Pledgee to Company, evidenced by a Promissory
Note of even date hereof made by Company to the order of Pledgee is irrevocably
satisfied and that the powers and proxies granted pursuant to this Agreement are
given to secure the obligations of Pledgors under that certain Pledge Agreement,
dated as of the date hereof, between Pledgors and Pledgee (the “Pledge
Agreement”);

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Irrevocable Proxy. Pledgors hereby grant to Pledgee an irrevocable proxy to
vote the pledged interests and other equity interests pledged by Pledgors and to
exercise all other rights, powers, privileges and remedies to which a holder of
the pledged interests or other equity interests would be entitled (including
without limitation giving or withholding written consents of shareholders,
members or partners, as applicable, calling special meetings of shareholders,
members or partners, as applicable, and voting at such meetings), which proxy is
coupled with an interest and shall be effective, automatically and without the
necessity of any action (including any transfer of any pledged interests on the
record books of the issuer thereof) by any other person (including the issuer of
the pledged interests or any officer or agent thereof), upon the occurrence of
an Event of Default (as defined in the Pledge Agreement) and which proxy shall
only terminate upon either (i) the payment in full of the Debt (as defined in
the Pledge Agreement) other than the surviving obligations (which, however,
shall remain subject to the preferential payment provisions) or (ii) the cure of
such Event of Default.

 

THE PROXIES AND POWERS GRANTED BY PLEDGORS PURSUANT TO THIS AGREEMENT ARE
COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE OF THE
PLEDGORS' OBLIGATIONS UNDER THE PLEDGE AGREEMENT AND UNDER THIS AGREEMENT.

 

Exhibit D-1

 

 

2. Agreements of Company. Company shall give copies of any notices or other
communications relating to the Pledged Interests (as defined in the Pledge
Agreement) that it sends to Pledgors or to any other members to Pledgee at the
same time as such notices or other communications are sent to Pledgors or any
such other member of Company. Company acknowledges the powers and proxies
granted herein and agrees that Pledgee shall have the sole right following the
occurrence of an Event of Default (as defined in the Pledge Agreement) to vote
the Pledgor’s Interests with respect to any matter.

 

3. Termination. This Agreement shall terminate at such time as the Loan has been
paid in full. The Company agrees that, during the term of this Agreement, it
will not remove, and will not permit to be removed (upon registration of
transfer, reissuance or otherwise), the legend from any such certificate and
will place or cause to be placed the legend on any new certificate issued to
represent the membership interest theretofore represented by a certificate
carrying a legend.

 

4. Miscellaneous

 

(a) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, delivered by hand or by messenger or by a nationally
recognized overnight courier, addressed:

 



If to Pledgee: Net Element International Inc.   1450 S. Miami Avenue   Miami,
Florida 33130   Attn: Jonathan New   Fax:   305-507-8808   Email: 
jn@netelement.com       with a copy to: Bilzin Sumberg Baena Price & Axelrod LLP
  1450 Brickell Avenue   Suite 2300   Miami, FL 33131   Attn: Serge Pavluk, Esq.
  Fax: (305) 351-2253   Email: spavluk@bilzin.com       If to Pledgors: Oleg
Firer   c/o Unified Payments, LLC   3363 NE 163rd Street   Suite 705   North
Miami Beach, Florida 33160   Fax: 786-272-0696   Email:
ofirer@unifiedpayments.com         Georgia Notes 18 LLC   c/o Unified Payments,
LLC   3363 NE 163rd Street   Suite 705   North Miami Beach, Florida 33160   Fax:
786-272-0696   Email: ofirer@unifiedpayments.com

 

Exhibit D-2

 

 

with a copy to: Unified Payments, LLC   3363 NE 163rd Street   Suite 705   North
Miami Beach, Florida 33160   Attn: Steven Wolberg, Esq.   Fax: 617-663-6269  
Email: swolberg@unifiedpayments.com

  

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
shall be governed, construed and interpreted in accordance with the laws of the
State of Florida as they apply to contracts entered into and wholly to be
performed within such state by residents thereof

 

(c) Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by each of the parties
to this Agreement.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

(e) Jurisdiction; Venue. With respect to any disputes arising out of or related
to this Agreement, the parties consent to the exclusive jurisdiction of, and
venue in, the state or federal courts located within the State of Florida.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered.







  PLEDGORS:       OLEG FIRER       By:    



  

Exhibit D-3

 

 



  Georgia Notes 18 LLC, a Florida limited liability company               By:  
  Name:     Title:                 COMPANY:         UNIFIED PAYMENTS, LLC,   a
Delaware limited liability company               By:     Name:     Title:      
          PLEDGEE:         NET ELEMENT INTERNATIONAL INC.,   a Florida limited
corporation               By:     Name:     Title:  



  

Exhibit D-4

 

 

 

 

 

 

